Citation Nr: 0606640	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of low 
back injury.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a low back disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2004, the veteran presented to the VA Medical 
Center in Dallas, Texas, complaining of neck and shoulder 
pain.  The diagnosis was degenerative disk disease of the 
cervical spine.  Neither the veteran nor his representative 
has taken any action to file a claim for service connection 
for a neck or shoulder disability.  That issue will, 
therefore, not be further addressed herein.

The issue of entitlement to a low back disability is 
discussed in the Remand portion of the decision, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a bilateral knee disability that is due to any incident 
or event in military service or proximately due to or the 
result of service-connected conversion reaction with 
psychoneurosis.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension either had its onset in service, or pre-existed 
service and was permanently worsened therein, or that 
hypertension was manifested to a degree of 10 percent or more 
within one year after separation from service.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's active military service, nor is 
it secondary to the service-connected conversion reaction 
with psychoneurosis.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2005).


2.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that, at the veteran's 
enlistment examination, his blood pressure was 114/80 
(systolic/diastolic) and his lower extremities were normal on 
clinical evaluation.  At an examination in May 1963, his 
lower extremities were normal and his blood pressure was 
126/66 sitting, 128/68 recumbent, and 124/66 standing.  

In November 1962, the veteran complained of pain in his legs 
which spread to both arms and shoulders, and his back.  It 
was noted that he had received an influenza shot the same 
day; the impression was a flu shot reaction.  At an 
examination in May 1963, the veteran's blood pressure was 
126/66 sitting, 128/68 recumbent, and 124/66 standing.  His 
lower extremities were normal on clinical evaluation.  

In July and August 1963, the veteran was treated for 
complaints of back pain.  He reported there was no 
precipitating cause for the onset of the pain.  Physical 
examination was normal, and X-rays of his spine were normal.  
The final diagnosis was psychogenic musculoskeletal reaction, 
chronic, moderate, manifested by non-organic back and leg 
pain.  In July 1963, the veteran also complained of pain in 
his left leg, but physical examination of his leg was normal.  

At the veteran's separation examination in April 1966, his 
blood pressure was 100/60, and his lower extremities were 
normal on clinical evaluation.  

In December 1966, the veteran filed a claim for entitlement 
to service connection for a nervous condition and muscular 
reaction, with contractions to the back and abdomen.  

At a January 1967 VA examination, the veteran's blood 
pressure was 140/80.  There was no neurologic disease 
present, and there were no findings pertinent to a disability 
of either knee.  

In a rating decision dated February 1967, the RO granted 
service connection for psychophysiological musculoskeletal 
reaction and assigned a 10 percent evaluation, effective from 
April 1966.  

The veteran was afforded another VA examination in December 
1971.  His blood pressure was 136/80.  He reported that, in 
1963, he had suddenly experienced severe pain and tightness 
in the thoraco-lumbar muscle group.  Examination of the lower 
extremities revealed no deformity, swelling, atrophy, or 
weakness, and there was no limitation of motion.  The 
diagnosis was psychophysiological musculoskeletal reaction.  

In a rating decision dated June 1974, the RO increased the 
veteran's disability evaluation to 30 percent for 
conversation reaction with psychoneurosis, formerly 
psychophysiological musculoskeletal reaction, from April 
1974.  The RO based its decision on a written statement from 
a private physician, dated April 1974, which stated the 
veteran's diagnosis was sacral muscle spasm and that he had 
been totally disabled since March 1974.  

Private medical records, dated from October 1985 to October 
2002, show treatment for various medical problems, showing 
that, in October 1985, he was admitted to the hospital 
complaining of a bleeding ulcer.  On examination, his blood 
pressure was 140/100 supine and 128/80 sitting.  His 
extremities were without cyanosis, clubbing, or edema.  The 
impression was bleeding recurrent duodenal ulcer.  In August 
1997, the veteran presented to the emergency room complaining 
of chest pain.  He was noted to have a prior history of 
hypertension and coronary artery disease, which was diagnosed 
in 1992 after he suffered a myocardial infarction.  On 
physical examination, his blood pressure was 120/60, and his 
extremities had no clubbing or edema.  He underwent left 
heart catherization, coronary angiography, and left 
ventriculography.  The final diagnosis was coronary artery 
disease (CAD).  

In September 1997, the veteran's blood pressure was 136/96.  
An associated treadmill stress test report shows that his 
blood pressure was 128/90 at rest and 180/98 at peak stress.  
The impression was a normal test except for blood pressure 
response.  In November 1997, the veteran's blood pressure was 
178/108 on clinical evaluation.  The diagnoses were CAD 
status post angioplasty/stent in August 1997 and 
hypertension, which were noted to be stable.  A November 1997 
treadmill stress test report shows the veteran's blood 
pressure was 134/82 at rest and 178/80 at peak stress.  The 
examiner noted the veteran's blood pressure was normal at 
rest and with exercise.  

In January 1999, the veteran's blood pressure was 140/88 in 
both arms, and on musculoskeletal examination, he moved all 
extremities well and there was no obvious muscle wasting.  

VA outpatient treatment records, dated from October to 
November 2003, show treatment for hypertension and other 
medical problems.  In October 2003, he reported having 
hypertension most of his life and stated his home blood 
pressure readings included diastolic readings in the 90s.  On 
examination, his blood pressure was 175/80.  The assessment 
was hypertension.  The examiner noted the veteran's 
hypertension was poorly controlled on the medication he was 
taking.  At a November 2003 visit, the veteran's lower 
extremities had symmetrical muscle strength bilaterally.  The 
veteran reported that his home blood pressure readings were 
125/73 and 126/88.  On examination, his blood pressure was 
133/58 and 132/80.  The assessment was hypertension, 
controlled on medication.

In November 2003, the veteran filed an informal claim for 
entitlement to service connection for hypertension secondary 
to his service-connected anxiety disability, and service 
connection for a bilateral knee condition, secondary to a low 
back disability.  

In a rating decision dated March 2004, the RO denied service 
connection for a bilateral knee condition as secondary to low 
back condition and hypertension.  The veteran submitted a 
timely notice of disagreement, and later perfected his 
substantive appeal to the Board.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection and secondary service 
connection.  In a January 2004 letter, the RO informed the 
veteran of the types of evidence needed to substantiate his 
claim as well as its duty to assist him in substantiating his 
claim under the VCAA.

While the January 2004 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
letter informed him that additional information and evidence 
was needed to support his claim and asked him to send the 
information and evidence to the RO.  In addition, the July 
2004 Statement of the Case (SOC) contains the complete text 
of 38 C.F.R. § 3.159(b)(1), which contains such notice.  All 
the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither  he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, including 
hypertension, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Any additional impairment of earning capacity 
resulting from a service-connected disability, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected disorder, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

A.  Bilateral knee condition

The veteran is claiming service connection for a bilateral 
knee disability as secondary to a low back disability.  As 
noted, the low back disability issue is discussed in the 
Remand portion of this decision.

The Board notes the veteran does not have a current diagnosis 
of a bilateral knee disability.  In fact, the Board has 
carefully reviewed the evidence of record and finds there is 
no evidence showing complaints, treatment, or findings 
related to a bilateral knee disability.  

At the veteran's entrance and separation examinations in June 
1959 and April 1967, respectively, his lower extremities were 
normal on clinical evaluation.  In November 1962, the veteran 
complained of pain in his legs which he said spread to his 
arms, shoulders, and back.  The clinical impression was of a 
flu shot reaction.  In July 1963, the veteran complained of 
pain in his left leg; however, physical examination of his 
leg was normal.  Service medical records are negative for any 
complaints, treatment, or findings related to a bilateral 
knee disability.  

In May 1974, examination of the veteran's extremities 
revealed no deformity, swelling, atrophy, or weakness, and no 
limitation of motion was noted.  On examination in October 
1985, the veteran's extremities were without cyanosis, 
clubbing, or edema.  In August 1997, his extremities were 
without edema.  In January 1999, examination of the veteran's 
extremities revealed normal pulses and no edema.  In November 
2003, physical examination of the veteran's lower extremities 
showed symmetrical muscle strength on both sides.  Sensation 
was intact and symmetrical and he was able to ambulate on his 
heels and toes without assistance.  

As noted, the veteran does not have a current diagnosis of a 
bilateral knee disability, and there is no evidence showing a 
disability of either knee was incurred during service or is 
due to a low back disability.  Although the veteran 
complained of leg pain during service, the Board notes that 
physical examination of his lower extremities was normal 
during service, at separation, and thereafter.  Absent proof 
of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992). 

Because there is no showing of a current knee disability, 
there is no need to delay the resolution of this issue 
pending the Remand of the claim for a back disability.  
Therefore, the claim for service connection for a bilateral 
knee condition, to include as secondary to a low back 
disability, is denied and there is no reasonable doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Hypertension

The veteran is claiming service connection for hypertension, 
to include as secondary to service-connected conversion 
reaction with psychoneurosis.  As noted, service connection 
for conversion reaction with psychoneurosis, formerly 
psychophysiological musculoskeletal reaction, was established 
in February 1967.  

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 U.S.C.A. 
§ 4.104, Diagnostic Code 7101 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.  

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The Board 
notes that the veteran's service medical records contain no 
blood pressure readings which reach the required level to be 
considered hypertensive.  In addition, the veteran's blood 
pressure as shown within the first year after separation from 
service does not show he manifested hypertension to a 
compensable degree.  See 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101 (2005).  Under DC 7101, a compensable rating is 
warranted for hypertension where diastolic pressure is 
predominately 100 or more, systolic pressure is predominately 
160 or more, or where an individual has a history of 
diastolic pressure predominately 100 or more and requires 
continuous medication for control.  At the January 1967 VA 
examination, which the Board notes is within the first year 
after the veteran was separated from service, the veteran's 
blood pressure was 140/80, which is not compensable under DC 
7101.  The record does not contain any additional blood 
pressure readings taken within the first year after the 
veteran was separated from service.  

The first time a diagnosis of hypertension is shown in the 
evidentiary record is in a September 1997 private medical 
record, which shows a blood pressure of 136/96.  At an 
associated treadmill stress test, the veteran's blood 
pressure was 128/90 at rest and 180/98 at peak stress.  
Private medical records show that his blood pressure remained 
elevated until November 1997, and his diagnosis of 
hypertension was continued.  In October 2003, the veteran's 
blood pressure was 175/80, and the diagnosis was 
hypertension.  

Although the veteran had some elevated blood pressure 
readings accompanied by a diagnosis of hypertension, the 
Board notes there is no indication that the diagnoses were 
confirmed by readings taken two or more times on at least 
three or more days.  See id.  In addition, the Board notes 
the veteran's elevated blood pressure was sporadic, as it did 
not remain chronically elevated.  In this regard, the Board 
notes that, in January 1999, after the veteran's blood 
pressure had been elevated for about three months, his blood 
pressure was not elevated.  Likewise, in November 2003, his 
blood pressure was 133/58 and 132/80, and was noted to be 
controlled on medication.  Furthermore, there is no competent 
medical opinion of record which states the veteran's current 
diagnosis of hypertension is etiologically related to service 
or his service-connected conversion reaction with 
psychoneurosis.  

Although the veteran has attributed his hypertension to 
service-connected conversion reaction with psychoneurosis, he 
has not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board finds that service connection 
for hypertension is not warranted. 

In summary, the veteran's claim for service connection for 
hypertension cannot be granted because his blood pressure 
readings during and after service do not meet VA's definition 
of hypertension, and there is no competent medical evidence 
which provides a nexus between the current diagnosis of 
hypertension and service or the service-connected conversion 
reaction with psychoneurosis.  Therefore, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for hypertension is denied.


REMAND

In November 2003, the veteran filed a claim requesting 
entitlement to service connection for a low back disability.

Service medical records show the veteran was treated for back 
pain several times while on active duty.  However, on 
physical examination in July 1963, there was no pain or 
deformity in the veteran's back, and percussion or attempted 
displacement of the vertebrae was not painful.  Neurological 
examination was within normal limits, and X-rays of his spine 
were normal.  Likewise, in August 1963, physical examination 
was normal.  Because there was no pathology to support the 
veteran's complaints of back pain, he was diagnosed with 
psychogenic musculoskeletal reaction manifested by non-
organic back and leg pain.  When examined prior to separation 
from service, the veteran's spine was normal and the examiner 
noted his back pain had been in remission since June 1965.  

The veteran continued to complain of low back pain after 
service.  In April 1974, he submitted a written statement 
wherein he stated that, in 1971, a physician told him he had 
a degenerating disk.  In August 1997, the veteran reported 
having a history of degenerative joint disease of the lumbar 
spine.  There is no medical evidence of record showing the 
veteran has been diagnosed with degenerative joint disease of 
the lumbar spine.  

A November 2003 VA outpatient treatment record shows the 
veteran complained of back pain which had persisted for about 
five days.  On examination, he had full lumbar range of 
motion, with pain in deep flexion.  X-rays of the lumbar 
spine showed no compressions, disks were maintained, and 
alignment was unremarkable.  The impression was chronic low 
back pain or arthritis.  The November 2003 diagnosis of 
arthritis is the first and only such diagnosis in the record.  

The medical evidence of record does not contain a medical 
opinion addressing the question of whether there is a causal 
relationship between a current low back disability and the 
veteran's service.  Under the VCAA, the Board finds that the 
veteran meets the criteria for a medical examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this regard, we note that the medical evidence of 
record contains competent evidence that the veteran has been 
diagnosed with arthritis and has complained of persisting or 
recurrent symptoms of disability.  However, as noted, the 
record does not contain a nexus opinion and, therefore, 
sufficient medical evidence for the Board to make a decision 
on the claim is lacking.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The veteran should be asked to obtain and 
provide, or to advise the RO as to how it may 
obtain on his behalf, medical records, which are 
not already of record, from any non-VA health 
care providers from whom he received treatment 
for a low back disability in the years following 
his separation from active military service.

2.  The veteran should be afforded a VA 
examination to determine whether there is a 
causal nexus between his currently manifested low 
back problem and his active military service, to 
include service-connected conversion reaction 
with psychoneurosis.  All indicated tests and 
studies should be conducted, and all findings 
described in detail.  The claims file must be 
made available to the examiner for review, and 
the examination report should reflect that such 
review is accomplished.

a.  A diagnosis of any currently 
manifested low back disability should be 
made, and the examiner should render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
military service.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
low back disability is related to the 
veteran's active service.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a low back 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


